IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY A. TADLOCK,                  NOT FINAL UNTIL TIME EXPIRES TO
FORMER HUSBAND,                      FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-1701
v.

JULIE A. TADLOCK, FORMER
WIFE,

      Appellee.


_____________________________/

Opinion filed February 11, 2016.

An appeal from the Circuit Court for Clay County.
Dan Wilensky, Judge.

Timothy A. Tadlock, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.